                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


SILENA DUNAWAY,                                       )
                                                      )
                          Plaintiff,                  )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 5:19-CV-242-D
ANDREW M. SAUL, Commissioner of Social                )
Security,                                             )
                Defendant.                            )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,010.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset Program,
payment will be made by check payable to Plaintiff’s counsel, Charlotte W. Hall, and mailed to
her office at P.O. Box 58129, Raleigh, NC 27658, in accordance with Plaintiff’s assignment to
her attorney of her right to payment of attorney's fees under the Equal Access to Justice Act.

This Judgment Filed and Entered on January 30, 2020, and Copies To:
Charlotte Williams Hall                               (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                  (via CM/ECF electronic notification)
Cassia W. Parson                                      (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
January 30, 2020                              (By) /s/ Nicole Sellers
                                               Deputy Clerk
